Citation Nr: 0833123	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-02 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a peripheral vestibular 
disorder, claimed as vertigo.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1956.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Jackson, Mississippi.


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam War, and exposure to Agent Orange is presumed.

2.  The veteran's peripheral vestibular disorder, diagnosed 
as vertigo, is not recognized by VA as causally related to 
exposure to herbicide agents used in Vietnam.  

3.  Vertigo was not noted at the time of induction, and the 
veteran is entitled to the presumption of soundness.

4.  A chronic peripheral vestibular disorder was not manifest 
during service; associated pathology was not identified until 
1989. 

5.  The veteran's current peripheral vestibular disorder, 
diagnosed as vertigo, is unrelated to service.


CONCLUSION OF LAW

The veteran's peripheral vestibular disorder, claimed as 
vertigo, was not incurred in or aggravated by service, nor 
may it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1131, 1154, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Claim Based on Herbicide (Agent Orange) Exposure

In addition to the law and regulations governing entitlement 
to service connection outlined above, for purposes of service 
connection for a disability or death resulting from exposure 
to a herbicide agent, including a presumption of service 
connection, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (as amended).  

If a veteran was exposed to herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2007).  

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then service connection under this theory 
of entitlement must fail.  The Secretary of VA has determined 
that a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In this case, the veteran claims that his vertigo is due to 
exposure to Agent Orange during his military service in 
Vietnam.  Because he had qualifying service in Vietnam, 
exposure to Agent Orange is presumed.  However, vertigo, or 
any other peripheral vestibular disorder, is not on the list 
of presumptive diseases associated with Agent Orange 
exposure.  As such, his claim for presumptive service 
connection on the basis of Agent Orange exposure must 
necessarily be denied.

Claim Based on Aggravation

Next, the Board will discuss whether his vertigo was 
aggravated by military service.  For purposes of establishing 
service connection under 38 U.S.C.A. § 1110, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  

Essentially, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); 
see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) 
(detailing legislative history relating to presumption of 
soundness and the possibility that the omission of the 
relevant language from 
38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. § 
3.304(b) should be construed as consistent with the VA's pre-
February 1961 regulations).  

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. § 
3.304(b) is invalid and should not be followed.  

Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 
38 U.S.C.A. § 1153, and does not apply to determinations 
concerning the presumption of sound condition under 38 
U.S.C.A. § 1111.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2007).  

Moreover, "temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Crowe 
v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  However, the increase need not 
be so severe as to warrant compensation.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991).

Nonetheless, silence of the record on this point may not be 
taken as indication of no aggravation, an opinion must be 
provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch 
v. Brown, 8 Vet. App. 139 (1995).  Further, such medical 
questions must be addressed by medical experts.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In this case, the Board finds that a peripheral vestibular 
disorder was not "noted" at the time of the veteran's 
examination, acceptance, and enrollment into active service.  
According to his examination at the time of entrance into 
service in January 1953, "normal" ear and neurological 
findings were noted.   Additionally, at the enlistment 
examination, he reported that he had never had "dizziness or 
fainting spells." 

Because the veteran's peripheral vestibular disorder was not 
"noted" upon service entrance, he is entitled to the 
statutory presumption that he was of sound condition, and 
clear and unmistakable evidence must be shown in order to 
rebut the presumption.

In determining whether the presumption is rebutted by clear 
and unmistakable evidence, the Board acknowledges the 
veteran's statements indicating that he experienced a single 
episode of vertigo when he was eleven years old.  In his 
hearing with a Decision Review Officer, he described the 
incident and related that, during his childhood, he had once 
experienced a dizzy spell upon sitting up after working in 
the fields.  

The Board recognizes that the veteran is competent to report 
symptomatology as it comes to him through his senses and 
observations.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, service medical records and his contemporaneous 
enlistment statements do not support the assertion that he 
suffered from vertigo prior to entering the service.  As 
stated above, his entrance examination in January 1953 
revealed "normal" neurologic and ear findings, and he 
indicated that he had never experienced dizziness or fainting 
spells.  

Although the veteran now, many years after service, states 
that he experienced vertigo as a teenager and that his 
condition has worsened as a result of active duty service, 
the contemporaneous information provided by him at the time 
of the January 1953 service entrance examination outweighs 
his current recollection of a pre-service injury or disease.  

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  While not questioning the sincerity of his 
contentions, the Board nonetheless finds his contemporaneous 
history close in time to his entrance into service to be of 
more probative value than his current recollections of pre-
service events many years after service.  

Moreover, as a lay person, the veteran is not competent to 
offer opinions on medical diagnosis, and the Board may not 
accept unsupported lay speculation with regard to this 
medical issue.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  Therefore, 
while he is competent to report the symptoms he experienced 
through his senses, he is not qualified to diagnose his pre-
service symptomatology as vertigo or any other peripheral 
vestibular disorder.  

According to the medical evidence of record, the veteran was 
first diagnosed with vertigo in June 1994.  Social Security 
Administration (SSA) medical records also indicated that the 
date of onset for his currently-diagnosed vertigo was June 
1964.  Although the consultation report of S. D. M., M.D., 
dated June 1994, referenced "one episode of vertigo in years 
past" and a letter by W. N. C., M.D., dated March 2005, 
referenced the veteran's reported history of dizziness and 
vertigo as a child, there are no clinical findings of record 
demonstrating the onset of a chronic peripheral vestibular 
disorder prior to service.  

In this case, the childhood history of vertigo provided by 
the veteran is unsupported by the evidence of record, and the 
fact that it is noted by a physician does not, in and of 
itself, establish its accuracy.  While an examiner can render 
a current diagnosis based upon his examination of the 
veteran, the Court has held that without a thorough review of 
the record, an opinion regarding the etiology of the 
underlying condition can be no better than the facts alleged 
by the veteran.  Swan v. Brown, 5 Vet. App. 229, 233 (1993).  
In effect, it is mere speculation.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993).  

Because the preponderance of the evidence does not 
demonstrate that the veteran's peripheral vestibular disorder 
preexisted service, clear and unmistakable evidence has not 
been demonstrated as is necessary to rebut the presumption of 
soundness.  Accordingly, because he was considered sound at 
the time he entered active military duty, the Board need not 
reach the issue aggravation.  



Claim Based on Direct Service Connection

With referenced to the claimed disorder, service treatment 
records do not reflect that the veteran developed a chronic 
peripheral vestibular disorder in service.  While it noted 
that he sought treatment for dizziness in service, his 
symptomatology was never attributed to a peripheral 
vestibular disorder.  

First, in February 1953, he complained of dizziness upon 
change of position, which the military physician indicated as 
"normal."  Significantly, in subsequent service 
examinations in December 1958 and February 1959, no abnormal 
pathology was noted; the examiner again indicated "normal" 
ear and neurological findings, and the veteran denied 
dizziness or fainting spells. 

Then, in December 1965, the veteran reported experiencing 
visual difficulty and dizziness.  The examining physician 
determined that the veteran's reported symptoms were side 
effects of his medication for stomach cramps, and, as a 
result, the physician ordered a different prescription.  When 
the veteran reported sudden flushing, nervousness, and 
dizziness again in March of 1966, the service physician 
diagnosed the veteran with acute anxiety syndrome, 
specifically noting that there was no physical evidence 
associated with his anxiety diagnosis.  

Although the veteran reported experiencing vertigo after 
being subjected to a mortar attack during service, the 
service treatment records are negative for any other 
complaints of dizziness or for any clinical findings relating 
to vertigo or a peripheral vestibular disorder.  Moreover, 
the service treatment records do not indicate that he sought 
treatment for, or that complained of symptoms related to, 
residuals of a mortar attack.
 
Because each of the veteran's in-service reports of dizziness 
were attributed by the examining physicians to causes other 
than a peripheral vestibular disorder and there are no 
medical findings related to vertigo, the Board finds that the 
evidence does not demonstrate that his disorder originated in 
service.  

Next, post-service evidence does not reflect middle-ear or 
neurological symptomatology as it relates to vertigo for many 
years after service discharge.  Specifically, the veteran was 
not diagnosed with vertigo until June 1994, and the medical 
evidence indicates that he first sought treatment and 
complained of vertigo in 1989.  

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service in 1975 and initial 
reported symptoms of vertigo in 1989 (nearly a 15-year gap).  
Given the length of time that had passed between the time of 
discharge and when he first sought treatment, the evidence 
does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

In addition to the documented post-service treatment records, 
the Board has considered the veteran's statements asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

However, the Board finds that the veteran's reported history 
of continued symptoms since active duty service is 
inconsistent with the other evidence of record.  As stated 
above, while he stated that his disorder began in service as 
a result of being exposed to a mortar attack, service 
treatment records do not support this contention.  Moreover, 
the post-service evidence does not reflect treatment related 
to vertigo for almost 15 years following discharge from 
service.  

The Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for almost 15 years 
following active duty discharge and finds his recollections 
as to symptoms experienced in the distant past, made in 
connection with a claim for benefits, to be less probative.  
Therefore, continuity has not been established, either 
through the competent evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the medical evidence does not attribute the 
veteran's peripheral vestibular disorder to active duty, 
despite his contentions to the contrary.    

Of note, the Board places significant probative value on a 
January 2008 VA opinion regarding an examination undertaken 
specifically to address the issue on appeal.  After reviewing 
the claims file, interviewing the veteran, and conducting a 
physical examination in May 2007, the examiner diagnosed 
chronic benign positional vertigo.  Then, in January 2008, 
the examiner specifically opined that the veteran's episodes 
of vertigo could not be related to service without resorting 
to mere speculation.  In his decision, the VA physician 
asserted that there was no clinical record of any treatment 
being rendered in service in connection to his current 
disability.  

In assigning high probative value to this report, the Board 
notes that the VA examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  After reviewing the claims file in 
detail prior to the January 2008 opinion, there is no 
indication that the VA examiner was not fully aware of the 
veteran's past medical history or that he misstated any 
relevant fact.  Unfortunately, the law provides that service 
connection may not be based on resort to speculation or 
remote possibility.  See 38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).

In support of his claim, the veteran submitted a statement 
from a private physician purporting to establish that the 
veteran's vertigo was aggravated in service as a result of 
artillery-fire trauma.  Where, as in this veteran's case, 
there is a  difference of medical opinion, the United States 
Court of  Appeals for Veterans Claims (Court) has stated that 
"[i]t is  the responsibility of the BVA . . . to assess the 
credibility  and weight to be given the evidence."  Hayes v. 
Brown, 5  Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 
1 Vet.  App. 190, 192-93 (1992)).  

With regard to the weight to assign to medical opinions, the 
Court has held that "[t]he  probative value of medical 
opinion evidence is based on the  medical expert's personal 
examination of the patient, the  physician's knowledge and 
skill in analyzing the data, and  the medical conclusion that 
the physician reaches . . . As is  true with any piece of 
evidence, the credibility and weight  to be attached to these 
opinions [are] within the province of  the [BVA as] 
adjudicators . . ."  Guerrieri v. Brown, 4 Vet.  App. 467, 
470-71 (1993). 

In this case, it is clear that in the private medical 
opinion, which stated that it was "highly probably" that 
the veteran's vertigo was worsened after he was subjected to 
artillery fire, the private physician relied on the 
subjective history reported by the veteran.  However, as 
discussed above, the veteran's reports of experiencing 
vertigo and of seeking treatment for any related pathology 
following a mortar attack are unsupported by the evidence of 
record.  

It is well established that an opinion based upon an 
inaccurate factual premise has no probative value.  Reonal v. 
Brown, 5 Vet.App. 458, 461 (1993).  Therefore, as the private 
opinion is based on a factual premise that is unsupported by 
the record, the Board finds that it is of little probative 
value.  

Because the VA medical opinion in January 2008 was provided 
after a careful review of the entire claims file, including a 
review of service treatment records as well as MRI results 
from June 1994 showing no particular etiology for the 
veteran's symptoms, the Board assigned greater probative 
value to the VA opinion than to the private medical 
statement.  

The Board has also considered the veteran's statements 
asserting a relationship between his currently-diagnosed 
vertigo and active duty service.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

As stated above, the veteran is competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno, 6 
Vet. App. at 470.  As a lay person, however, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of a skilled, unbiased professional 
than to the veteran's statements.  See Cartright, 2 Vet. App. 
at 25 (interest in the outcome of a proceeding may affect the 
credibility of testimony). 

For these reasons, the Board finds that the weight of the 
competent medical evidence does not relate the veteran's 
currently-diagnosed vertigo to active duty service.  Thus, 
the requirement necessary to establish a medical nexus for 
service connection has not been met.  See McManaway v. West, 
13 Vet. App. 60, 66 (1999).

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of the evidence is against the veteran's claim for 
service connection for a peripheral vestibular disorder, the 
Board is unable to grant the benefits sought and the appeal 
is denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in July 2006 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in July 2006 and 
September 2006, the RO also provided the veteran with notice 
of what type of information and evidence was needed to 
establish a disability rating, as well as notice of the type 
of evidence necessary to establish an effective date.  With 
these letters, the RO effectively satisfied the remaining 
notice requirements with respect to the issue on appeal.  
Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

After reviewing the claims file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records, service 
personnel records, and VA outpatient treatment records.   

Further, the veteran submitted private treatment records and 
statements on his behalf.  Additionally, he was provided an 
opportunity to set forth his contentions during the hearing 
before a local Decision Review Officer in March 2007, and a 
specific VA medical opinion was obtained in January 2008.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143.


ORDER

Service connection for a peripheral vestibular disorder, 
claimed as vertigo, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


